Luke, J.
1. It is not necessary for a trustee in bankruptcy-to obtain an order of court authorizing him to institute suit for the collection of the debts due the estate before he may sue for the collection of such debts. See Traders Ins. Co. v. Mann, 118 Ga. 381 (5) (45 S. E. 426). Nor does it appear from the allegations of this petition that it was necessary that any other stock subscriber of .the bankrupt corporation should be joined as party defendant in the suit by the trustee. Spratling v. Westbrook, 140 Ga. 625 (1), 627 (79 S. E. 536); Chappell v. Lowe, 145 Ga. 717 (89 S. E. 777).
2. The suit was not subject to general demurrer. The judge of the superior court did not err in sustaining the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.

Lowndes Calhoun, for plaintiff in error.
C. H. Calhoun, W. S. Dillon, C. M. Lancaster, contra.